OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN,

               . OFF!
               •-ST&TB-GFTi
                PEMALTY F©

12/23/2014
                P1R8VATE US§J?         -^'|^^^S| 0002003152 jan06 2015
                           \i V> "•< •'"'x-' .S^ISMSS MAILED FROM ZIP CODE 78701
MITCHELL, CRYSTAL YVONNE Tr. Ct. No.728779-A                              WR-82,616-01
On this day, the application'fokM 1.07 Writ of habeas Corpus has been received
and presented to the Court
                       HI I.   -rt^ ^!"-a        <>.$'
                                      ;£?>,-!:
                                                                    Abel Acosta, Clerk

             ^V^o^^^YSTAL YVONNE MITCHE
                        .+&
       ^


KC